Determination of the Commissioner of Motor Vehicles confirmed and proceeding dismissed on the merits, without costs. No opinion. We note that while the determination under review reads that petitioner was found guilty of a violation of subdivision (c) of section. 1180 of the Vehicle and Traffic Law, “operating a motor vehicle * * * at- a speed greater than is reasonable and prudent,” it is obvious that that determination should have referred to subdivision (a) of section 1180 and that subdivision (c) was inserted in place of subdivision (a) inadvertently and in error. Christ, Acting P. J., Brennan, Rabin, Hopkins and Munder, JJ., concur.